Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. 
The correction of ‘the guide element’ to ‘a guide element’ overcomes the indefiniteness rejection.
Applicant’s assertions that the prior art fails to teach a blood treatment device (page 9, first paragraph) are acknowledged but remain unpersuasive. As previously explained by the examiner, a door handle is a door handle is a door handle is a door handle. If and when the applicants choose to incorporate claim features that are actually directed to a blood treatment device as opposed to simply its door handle, the applicant can be assured such features will be treated by the examiner. If the applicant can point to any claim feature, besides the door handle, that the examiner has missed, the examiner will happily correct the oversight in the appropriate manner. However, at this juncture the applicant has provided no claim features, arguments, or evidence that supports that a door handle for a blood treatment device is in any way different from a door handle for any other device. Until or unless that changes this is simply intended use, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the prior art fails to teach a sensor in electrical sliding contact. The examiner will start by noting in previous rejections additional references were relied upon for teaching these features. However, in re-reading Cowburn the examiner has concluded that Cowburn does in fact include adequate teaching for this feature, and thus is relied upon solely for these features in this rejection. The applicant has argued on page 9 that Cowburn fails to teach these features, as the ring could perhaps be a sensor and that this device could be realized without the ring being electrically conductively connected to a sensor. On this point the examiner respectfully disagrees. As cited by the applicants, Cowburn states in paragraph [0034] that “a control processor may sense[s] capacitive touch (or other touch detection) on the ring”. While this clearly isn’t a word for word match to the claims, it is an adequate item to item match. Capacitance is an electrical property, and its measurement is inherently electrical. A control processor could refer to a few different things, all of which are pretty clearly going to use electricity to operate. So in whatever manner a capacitance signal is going to get from the ring to the control processor, its necessarily going to do so by way of electricity. Or at least no means is going to exist that fails to include an electrical contact that would be consistent with any reasonable reading of Cowburn by a person of ordinary skill in the art. For the control processor to sense the capacitive touch of the handle, some means of sensing must also exist. While the applicant has pointed out the handle itself could be the sensor for this capacitive touch, that isn’t material for the claim as written as we just need the sensor electrically connected to the handle. So say for applicant’s argument that the handle itself is a sensor, then the control processor must sense some sort of signal from the sensor type handle, and that necessarily will include some sort of sensor associated with the control processor using an electrical connection to the handle. Thus however this is sliced and diced, we have a sensor that is electrically conductively connected to the handle. Last thing to establish is that there is a sliding contact. Given the way the door handle is shown through the figures as rotating through the door we can conclude that the electrical contact is sliding in nature. Since this handle is a large ring that passes through the door at its top and bottom, that ring slides through the door at those points. For the electricity to couple from this ring to anything else associated with the door/housing/guides/etc. it is going to have to do it in a sliding fashion, since this ring slides. Even when one considers something like rollers we can still know that the contact must slide, as any translation in motion from a moving object to static one has some sliding involved. For a roller this might exist in the bearings, or through brushes, or any number of things all of which will inherently include something sliding with respect to something else. Thus without departing from a reasonable interpretation of Cowburn the examiner must conclude that some sliding connection must inherently exist. The last thing the examiner wants to point out on this topic is that this is really about establishing a signal from the door handle to some operational processes for locking and sanitizing. The examiner appreciates that the applicant is able to distinguish their means of doing so in their claims and this must be treated in its entirety. But lacking an establishment that these differences are critical the evidence would remain highly suggestive that any such differences remain obvious to a person of ordinary skill in the art. Merely nitpicking what is a sensor and where it is, whether the contact is electrical and sliding, etc. isn’t sufficient to demonstrate non-obviousness because it is well established case law that mere design choices are ordinary state in the art.  
Applicant argues that there is no motivation for combining Meine with Cowburn. The examiner respectfully disagrees. The applicant argues that there would be no added benefit for an antimicrobial coating and the inclusion would only add to the expense. The examiner notes that everything the applicant has said in this regard readily applies to their own invention, and if the applicants wish to make a case against the patentability of their own invention the examiner is in no position to stop them. Regardless, there are indeed many benefits to utilizing the materials of Meine for the handle of Cowburn. Some are cheaper, or more durable, or have a desirable appearance for a door handle. More importantly in the examiner’s estimation, nothing in the world is full proof so if the goal is to prevent the spread of microbes an additional safety layer is actually pretty useful (despite applicant’s opinion that there would be no added benefit). 
The remainder of applicant’s remarks are directed to references not relied upon for the current grounds of rejection and thus are moot at this time.
As a final note, the statement of pending claims in applicant’s remarks contains errors. The pending claims are 1, 4, 7-8, 10-12, 15, 17-19, 21-23. Applicant’s listing includes claim 14 which is cancelled, and claim 24 which hasn’t been presented. The examiner is making note of this merely for clarification purposes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,4,7-8,10-12,15,17-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowburn US 20140208541 A1 in view of Kreiner US 20160000951 A1, Gilsenan US 20120131756 A1, Meine US 20060230576 A1.


Regarding Claim(s) 1, 11-12,19, Cowburn teaches: A blood treatment device comprising (the examiner assigns no patentable weight)
at least one handle arrangement for a door of the blood treatment device, (Cowburn fig. 1)
the handle arrangement including at least one handle that is configured in ring shape; (Cowburn fig. 1)
a housing enclosing a section of the handle, (Cowburn all figures. Housing isn’t labeled but is clearly shown.)
at least one disinfection unit disposed within the housing that works with light, that engages completely around the handle in the cross-sectional direction, and that is arranged to disinfect the handle; (Cowburn [0033]-[0034], fig. 3 Protective enclosure where sterilization occurs completely surrounds the handle. Figure 3 also shows the sanitized sections of the ring as going around the entire cross section. Therefore the disinfection unit, in whatever capacity it is constructed, sanitizes completely around the cross section and thus must necessarily access and surround those portions. “In an embodiment, only half of the ring handle is exposed for gripping at any time while the other half is being sterilized from all angles safely inside the top and bottom retaining sections of the ring holding mechanism.”)
at least one drive unit that is configured to move the handle along the disinfection unit for so long that each peripheral section of the handle is moved along the disinfection unit and the ring is rotated at least once such that in so doing the handle is completely disinfected at its surface at least once; (Cowburn [0033]-[0034]; Two halves are being sterilized before the door is opened, and then those two halves are exposed while the other two halves are now sterilized. Define the ‘peripheral sections’ of the handle as the portion exposed to the user. After the unit is activated, one rotation occurs of the ring to bring that portion in for sterilization. Since the half previously enclosed was already sterilized, after the one rotation is completed the handle is completely disinfected at its surface. Other interpretations may exist and are easily recognizable to a person of ordinary skill in the art such that they should be considered as notice for the rejection, but the examiner wanted to provide at least one extremely thorough example.)
	wherein the drive unit is configured such that the handle is moved in a direction in which the handle is first moved along a guide element or elements and subsequently along the disinfection unit; (Cowburn [0033]-[0034])
at least one actuation element operable with the handle arrangement to activate the drive unit; and at least one sensor operable with the handle arrangement, said at least one sensor being configured to detect contact with or movement of the handle indicating use thereof, wherein the sensor is electrically conductively connected to the handle via a sliding contact, (Cowburn [0033]-[0034]; A capacitive touch on the ring is an electrical event that is detectable. If the control processor can sense this as recited, any means by which it does so is going to include an electrical sensor that in some fashion must be electrically connected to the ring. Given the manner in which the ring rotates through the housing, logic dictates that a sliding contact of some form must also exist.)
	Cowburn does not adequately teach: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle.
	and has a surface or a surface coating, wherein the surface or the surface coating contains catalytically or photocatalytically acting substances including titanium dioxide;
	wherein an inside of the handle is hollow.
	wherein the handle comprises plastic or metal overall or at least at its surface.
wherein the handle is stainless steel.
Kreiner teaches: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle. (Kreiner [0028]-[0029], “it should be noted that intelligent sterilization rules of the present disclosure may in one alternate embodiment be implemented by physical logic rather than by a computing device and/or processor. For example, a physical activity such as grasping an object, opening or closing a compartment… may comprise a triggering event.”, “the dome light of a motor vehicle may be made to include a UV LED. In turn, the dome light may be configured to emit UV light for several seconds, e.g., after the motor vehicle is started, after a door is opened and/or closed, after a main cabin light is turned off (e.g., detected using a built-in capacitor with the functional circuitry designed into the bulb housing)… In another example, the vehicle may include a system with one or more UV LEDs that are controlled to utilize different intensities of light, different durations of activation and different activation schedules depending upon whether a person is actively within the vehicle or operating the vehicle.”)
Meine teaches: and has a surface or a surface coating, wherein the surface or the surface coating contains catalytically or photocatalytically acting substances including titanium dioxide; (Meine [0074])
	wherein an inside of the handle is hollow. (Meine generally shown as hollow in figures.)
	wherein the handle comprises plastic or metal overall or at least at its surface. (Meine [0074])
wherein the handle is stainless steel. (Meine [0074])
It would have been obvious to one of ordinary skill in art to incorporate the detection state of the door with a time offset/schedule operation of the UV sterilizer as described in Kreiner with the device as described in Cowburn for the benefit of providing sterilization to prevent the passage of pathogens while simultaneously improving safety and energy efficiency by intelligently balancing sterilizing needs with human presence and other factors. (Kreiner [0020], “In one embodiment, exemplary devices of the present disclosure do not emit UV light at all times, both for safety and power consumption reasons. For example, a surface may need only occasional activation of the UV light to keep the surface decontaminated while not being actively used.” [0022], “In one embodiment, one or more of the above described features may comprise default settings which may be overridden depending upon the circumstances. For example, in the summer, when pathogen load is naturally lower, less intense/less frequent treatments may be more desirable (e.g., to achieve adequate disinfection performance while minimizing energy usage). Conversely in the winter, when people are inside more often and there is less natural disinfection, increasing the intensity/duration of UV light may be more appropriate to provide adequate disinfection.”)
It would have been obvious to one of ordinary skill in art to utilize the materials/coating/titanium dioxide as taught in Meine for the handle as taught in Cowburn since Meine teaches that antimicrobial materials may be incorporated with ordinary handles thus preventing the spread of pathogens. (Meine [0005]) Meine also establishes that it is ordinary skill in the art to substitute one coating/material for another for reasons including preferences, economics of the materials, intended use, etc. (Meine [0074] – “Upon reading the teachings of this specification, those of ordinary skill in the art will now understand that, under appropriate circumstances, such as user preference, advances in technology, intended use, economics and desired germ-fighting ingredients, etc., other antimicrobial additives and/or coatings, combinations of such anti-microbial plastics, germicidal coatings and disinfecting agents, etc., may suffice to be used within and as part of the sanitary handle system 100.”) It would also be obvious to include the antiseptic materials of Meine for Cowburn as a redundancy against the spread of pathogens, or even because the materials might be more readily available, durable, or even cheaper.
Cowburn provides for the possibility of several modifications to various aspects, such as whether the door handle is sterilized in a batch or continuous way. The examiner has concluded that it is appropriate to interpret Cowburn as teaching both as a more than sufficient basis of explanation exist for a person of ordinary skill to glean these multiple teachings. As the applicant has failed to demonstrate criticality for this feature of their invention, it is appropriate to conclude that the claims are properly rejected in the manner stated. However, since the applicant also continues to argue this feature extensively, the examiner is also providing an additional reference Gilsenan US 20120131756 A1 to teach this feature in at least paragraph [0066], “This drives the door handle/pad past/through the disinfectant applicators/reservoir located at both the top and bottom of the device enclosure interior, resulting in a homogenously disinfected door handle/pad surface. The device is designed to permit device operation only when the user is no longer in contact with the handle.” It would have been obvious to a person of ordinary skill in the art to configure the self sterilizing door handle either to sterilize in batches or in a continuous fashion as the prior art has demonstrated that both are commonly understood prior art elements and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Regarding Claim(s) 21, Cowburn teaches: A method of using a handle arrangement for a door of a blood treatment device, (the examiner assigns no patentable weight)
said handle arrangement including at least one handle, (Cowburn fig. 1)
a housing enclosing a section of the handle, (Cowburn all figures. Housing isn’t labeled but is clearly shown.)
at least one disinfection unit disposed within the housing that works with light, that engages completely around the handle in the cross-sectional direction, and that is arranged to disinfect the handle, (Cowburn [0033]-[0034], fig. 3 Protective enclosure where sterilization occurs completely surrounds the handle. Figure 3 also shows the sanitized sections of the ring as going around the entire cross section. Therefore the disinfection unit, in whatever capacity it is constructed, sanitizes completely around the cross section and thus must necessarily access and surround those portions. “In an embodiment, only half of the ring handle is exposed for gripping at any time while the other half is being sterilized from all angles safely inside the top and bottom retaining sections of the ring holding mechanism.”)
at least one drive unit that is configured to move the handle along the disinfection unit, (Cowburn [0033]-[0034])
at least one actuation element operable with the handle arrangement to activate the drive unit, (Cowburn [0033]-[0034])
and at least11Serial No.: 16/347,019 Atty. Docket No.: P75891US0one sensor operable with the handle arrangement, and electrically conductively connected to the handle via a sliding contact, (Cowburn [0033]-[0034]; A capacitive touch on the ring is an electrical event that is detectable. If the control processor can sense this as recited, any means by which it does so is going to include an electrical sensor that in some fashion must be electrically connected to the ring. Given the manner in which the ring rotates through the housing, logic dictates that a sliding contact of some form must also exist.)
the method comprising: 
detecting, by said at least one sensor, contact with or movement of the handle indicating use thereof; and activating, by said actuation element, said drive unit to move the handle along the disinfection unit (Cowburn [0033]-[0034])
such that movement and disinfection of the handle occur at the same time. (Cowburn [0033]-[0034] “The ring or handle begins the rotation and sterilization process upon release.”)
Cowburn does not adequately teach: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle.
	having a surface or a surface coating, wherein the surface or the surface coating contains catalytically or photocatalytically acting substances including titanium dioxide,	
	Kreiner teaches: said at least one sensor being configured to detect opening of the door, said drive unit being activated with a time offset after recognition by said at least one sensor of the opening of the door through use of the handle. (Kreiner [0028]-[0029], “it should be noted that intelligent sterilization rules of the present disclosure may in one alternate embodiment be implemented by physical logic rather than by a computing device and/or processor. For example, a physical activity such as grasping an object, opening or closing a compartment… may comprise a triggering event.”, “the dome light of a motor vehicle may be made to include a UV LED. In turn, the dome light may be configured to emit UV light for several seconds, e.g., after the motor vehicle is started, after a door is opened and/or closed, after a main cabin light is turned off (e.g., detected using a built-in capacitor with the functional circuitry designed into the bulb housing)… In another example, the vehicle may include a system with one or more UV LEDs that are controlled to utilize different intensities of light, different durations of activation and different activation schedules depending upon whether a person is actively within the vehicle or operating the vehicle.”)
Meine teaches: having a surface or a surface coating, wherein the surface or the surface coating contains catalytically or photocatalytically acting substances including titanium dioxide, (Meine [0074])
It would have been obvious to one of ordinary skill in art to incorporate the detection state of the door with a time offset/schedule operation of the UV sterilizer as described in Kreiner with the device as described in Cowburn for the benefit of providing sterilization to prevent the passage of pathogens while simultaneously improving safety and energy efficiency by intelligently balancing sterilizing needs with human presence and other factors. (Kreiner [0020], “In one embodiment, exemplary devices of the present disclosure do not emit UV light at all times, both for safety and power consumption reasons. For example, a surface may need only occasional activation of the UV light to keep the surface decontaminated while not being actively used.” [0022], “In one embodiment, one or more of the above described features may comprise default settings which may be overridden depending upon the circumstances. For example, in the summer, when pathogen load is naturally lower, less intense/less frequent treatments may be more desirable (e.g., to achieve adequate disinfection performance while minimizing energy usage). Conversely in the winter, when people are inside more often and there is less natural disinfection, increasing the intensity/duration of UV light may be more appropriate to provide adequate disinfection.”)
It would have been obvious to one of ordinary skill in art to utilize the materials/coating/titanium dioxide as taught in Meine for the handle as taught in Cowburn since Meine teaches that antimicrobial materials may be incorporated with ordinary handles thus preventing the spread of pathogens. (Meine [0005]) Meine also establishes that it is ordinary skill in the art to substitute one coating/material for another for reasons including preferences, economics of the materials, intended use, etc. (Meine [0074] – “Upon reading the teachings of this specification, those of ordinary skill in the art will now understand that, under appropriate circumstances, such as user preference, advances in technology, intended use, economics and desired germ-fighting ingredients, etc., other antimicrobial additives and/or coatings, combinations of such anti-microbial plastics, germicidal coatings and disinfecting agents, etc., may suffice to be used within and as part of the sanitary handle system 100.”) It would also be obvious to include the antiseptic materials of Meine for Cowburn as a redundancy against the spread of pathogens, or even because the materials might be more readily available, durable, or even cheaper.
Cowburn provides for the possibility of several modifications to various aspects, such as whether the door handle is sterilized in a batch or continuous way. The examiner has concluded that it is appropriate to interpret Cowburn as teaching both as a more than sufficient basis of explanation exist for a person of ordinary skill to glean these multiple teachings. As the applicant has failed to demonstrate criticality for this feature of their invention, it is appropriate to conclude that the claims are properly rejected in the manner stated. However, since the applicant also continues to argue this feature extensively, the examiner is also providing an additional reference Gilsenan US 20120131756 A1 to teach this feature in at least paragraph [0066], “This drives the door handle/pad past/through the disinfectant applicators/reservoir located at both the top and bottom of the device enclosure interior, resulting in a homogenously disinfected door handle/pad surface. The device is designed to permit device operation only when the user is no longer in contact with the handle.” It would have been obvious to a person of ordinary skill in the art to configure the self sterilizing door handle either to sterilize in batches or in a continuous fashion as the prior art has demonstrated that both are commonly understood prior art elements and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding Claim(s) 4, Cowburn teaches: wherein the sensor is electrically conductively connected to the handle. (Cowburn [0033]-[0034])

Regarding Claim(s) 7, Cowburn teaches: wherein one or more guide elements are provided that guide the handle on its movement. (Cowburn [0033]-[0034])

Regarding Claim(s) 8, Cowburn teaches: wherein at least one of the guide elements is driven and thus forms at least part of the drive unit. (Cowburn [0033]-[0034])

Regarding Claim(s) 10, Cowburn teaches: wherein the disinfection unit is configured to emit UVC light or UVA light. (Cowburn [0036])

Regarding Claim(s) 15, Cowburn teaches: wherein the sensor is a contact sensor. (Cowburn [0033]-[0034], “senses capacitive touch (or other touch detection)”)

Regarding Claim(s) 17, Cowburn teaches: wherein the disinfection unit is configured in ring shape. (Cowburn [0033]-[0034]; fig. 1 – The disinfection units surround the ring of the handle and are therefore themselves ring shaped.)

Regarding Claim(s) 18, Cowburn teaches: wherein the guide elements are guide rollers. (Cowburn [0033]-[0034], “trolley-cog pads”)

Regarding Claim(s) 22, Cowburn teaches: wherein said drive unit moves the handle for so long that each peripheral section of the handle or a previously exposed section of the handle is moved along the disinfection unit at least once. (Cowburn [0033]-[0034])

Regarding Claim(s) 23, Cowburn teaches: wherein at least one guide element is provided that guides movement of the handle, the method including the drive unit moving the handle in a direction in which the handle is first moved along the guide element and subsequently along the disinfection unit. (Cowburn [0033]-[0034])
Cowburn provides for the possibility of several modifications to various aspects, such as whether the door handle is sterilized in a batch or continuous way. The examiner has concluded that it is appropriate to interpret Cowburn as teaching both as a more than sufficient basis of explanation exist for a person of ordinary skill to glean these multiple teachings. As the applicant has failed to demonstrate criticality for this feature of their invention, it is appropriate to conclude that the claims are properly rejected in the manner stated. However, since the applicant also continues to argue this feature extensively, the examiner is also providing an additional reference Gilsenan US 20120131756 A1 to teach this feature in at least paragraph [0066], “This drives the door handle/pad past/through the disinfectant applicators/reservoir located at both the top and bottom of the device enclosure interior, resulting in a homogenously disinfected door handle/pad surface. The device is designed to permit device operation only when the user is no longer in contact with the handle.” It would have been obvious to a person of ordinary skill in the art to configure the self sterilizing door handle either to sterilize in batches or in a continuous fashion as the prior art has demonstrated that both are commonly understood prior art elements and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881